PER CURIAM.
We have for review Sallas v. State, No. 90-1810 (Fla. 1st DCA Dec. 10, 1990) (unpublished order), which certified the same question of great public importance answered by this Court in Godwin v. State, 593 So.2d 211 (Fla.1992). The order below is quashed and this cause is remanded for reconsideration in light of our opinion in Godwin.
It is so ordered.
OVERTON, MCDONALD, GRIMES and HARDING, JJ., concur.
BARKETT, J., concurs in result only.
KOGAN, J., concurs in part and dissents in part with an opinion, in which SHAW, C.J., and BARKETT, J., concur.